DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed March 10, 2022 (hereafter the “3/10 Reply”) has been entered with new Claim 64.  
Claims 1-3, 6-7, 11, 18, 21, 24, 26-27, 38, 41-42, 49-50, 55-56, 61 and 63-64 are pending, with Claims 21, 41-42, 49-50 and 63 withdrawn from consideration as directed to non-elected inventions (see below).  
Claims 1-3, 6-7, 11, 18, 24, 26-27, 38, 55-56, 61 and 64 have been examined.  
  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Applicant’s election with traverse of Group I, Claims 1-3, 6-7, 11, 18, 24, 26-27, 38, 55-56 and 61, as indicated in the previous Office Action, is reconfirmed.  
The withdrawal of Claims 21, 41-42, 49-50 and 63 as directed to non-elected inventions is also reconfirmed. 

Regarding new dependent Claim 64, it is directed to “[t]he method of Claim 1” where Claim 1 is not directed to a method.  This is addressed further in the rejection of Claim 64 as indefinite (see rejection in 35 USC § 112 section below).  
In the interest of advancing prosecution, and without obviating the need for Applicant to address the indefiniteness rejection below, Claim 64 has been treated as reciting --[t]he reagent of Claim 1--.  

Claim Interpretation
The following terms in the claims are interpreted in light of the instant specification as follows:
“multivalent core” in Claim 1 in light of definition on pg 6, lines 10-29;
“linkage site” in Claim 1 in light of disclosure on pg 6, lines 10-14, (which does not define 
the term) as “a moiety [ ] capable of being linked [covalently or non-covalently] 
to a nucleic acid that includes a TBS”;
“artificial nuclei acid” in Claim 1 in light of definition on pg 7, lines 3-5;
“conjugation reaction” in Claim 2 in light of definition on pg 5, lines 14-20;
“affinity binding pair” in Claim 7 in light of definition on pg 4, lines 29-35;
“synaptic complexes” in Claim 18 in light of definition on pg 7, lines 11-22; 
“IST” in Claim 38 in light of definition on pg 5, lines 28-33; and
“reference DNA” in Claim 56 in light of disclosure on pg 33, line 7, to pg 34, line 38.-.
And consistent with the interpretation of “linkage site” above, the term “linked” in Claims 1, 11 and 64 is interpreted as meaning covalently or non-covalently “linked”.  This interpretation is consistent with dependent Claim 2’s recitation of “linked [ ] by a covalent bond”, and dependent Claim 6’s recitation of “linked non-covalently”.  

Claim 11 is interpreted in light of the term “and/or” as the conjunction (between parts (i) and (ii) in Claim 11) as encompassing embodiments with both of parts (i) and (ii) together and embodiments that satisfy part (i) or part (ii) of the claim in the alternative only.  

Claims 24, 26 and 27 are interpreted in light of the term “or” as the conjunction (in the list of “a polymer, a nucleic acid, a peptide, a polypeptide, a protein, or a micelle” of Claim 24 (emphasis added) as being in the alternative.  Thus Claim 26 further defines “the polymer”, “the nucleic acid”, and “the protein” of that list without effect on the presence of the other members in that list.  Similarly, Claim 27 further defines (thru intervening Claim 26) “the polymer”, “the nucleic DNA”, and “the protein” of the list in Claim 24 without effect on the presence of the other members in that list.  
Stated differently, each of Claims 26 and 27 includes “a peptide, a polypeptide, [ ] or a micelle” within its scope.  And those embodiments of Claims 26 and 27 have not been modified relative to Claim 24.  

Claims 55 and 56 are directed to a “kit comprising the reagent of claim 1” where the term “kit” is not expressly defined in the instant application as filed, despite a section entitled “Kits” on page 39, line 17, to page 40, line 17 of the instant specification.  
Therefore, the broadest reasonable interpretation of “kit” in Claims 55 and 56 is as a collection or aggregation of physical elements that includes a “reagent of claim 1” and any other element[s] recited in Claim 55 and 56.   

Claim 56 is also interpreted in light of the term “and/or” as the conjunction (between parts (i) and (ii) therein) as encompassing embodiments with both of parts (i) and (ii) together and embodiments that satisfy part (i) or part (ii) of the claim in the alternative only.  Stated differently, Claim 56 encompasses embodiments where only one, of parts (i) and (ii) is required (i.e. the other one is not required to be present in those embodiments).  

New Claim 64 recites “[t]he method of Claim 1, further comprising a plurality of additional linkage sites in the water soluble multivalent core and a plurality of artificial nucleic acids, each additional artificial nucleic acid comprising a first end comprising a double-stranded TBS, and each additional artificial acid being linked to the multivalent core via the plurality of additional linkages” (emphasis added), where the first instance of the term “additional” in the claim is interpreted as applying to both “linkage sites” and to “a plurality of artificial nucleic acids” (i.e. as --a plurality of additional artificial nucleic acids--).  
This interpretation is consistent with the instances of “each additional artificial nucleic acid” and “each additional artificial acid”.  Amending “a plurality of artificial nucleic acids” to recite -- a plurality of additional artificial nucleic acids-- is suggested.
Additionally, Applicant’s attention is directed to the new claim objection below.  

Claim Objections – Withdrawn and New
In light of amendments to Claims 1 and 38, the previous objections thereto because of informalities have been withdrawn. 

Claim 64 is objected to because of the following informalities:  the claim recites “each additional artificial acid” in line 3, which is inconsistent with the preceding instances of “artificial nucleic acid” in the claim and so should recite --each additional artificial nucleic acid--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to the claim, the previous rejection of Claim 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
In light of amendments to the claims, the previous rejection of Claims 1-3, 6-7, 11, 18, 24, 26-27, 38, 55-56 and 61 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended Claim 38 recites “wherein the first, second, and third artificial nucleic acids of the reagent comprise an identifiable sequence tag (IST)”, which is confusing because it literally refers to three separate “artificial nucleic acids” (i.e. molecules) as comprising a single “tag” molecule.  
This ambiguity renders the metes and bounds of Claim 38 unclear, rendering it indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, Claim 38 has been interpreted as reciting --wherein each of the first, second, and third artificial nucleic acids of the reagent comprises an identifiable sequence tag (IST)--.  

New Claim 64 is directed to “[t]he method of Claim 1, further comprising a plurality of additional linkage sites in the water soluble multivalent core and a plurality of artificial nucleic acids, each additional artificial nucleic acid comprising a first end comprising a double-stranded TBS, and each additional artificial acid being linked to the multivalent core via the plurality of additional linkages” (emphasis added).  
This is confusing because Claim 1 is directed to a product rather than a method.  Specifically, Claim 1 is directed to “[a] multivalent transposase reagent”, which is not a method. 
Thus it is ambiguous as to the subject matter encompassed by Claim 64, which leaves the claim indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, Claim 64 has been treated as reciting --[t]he reagent of Claim 1...--.  

Claim Rejections - 35 USC § 102 - Withdrawn
In light of amendments to the claims, the previous rejection of Claims 1-3, 6-7, 11, 18, 24, 26-27, 38, 55-56 and 61 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Steemers et al. (US 9,074,251 B2; published 7 July 2015, effectively filed at least as of 5 April 2011) as evidenced by Chen et al. (WO 2017/015075 A1; published 26 January 2017, effectively filed 17 July 2015 with respect to Figures 2a and 2b as well as their related teachings based on provisional application 62/193,733; cited in IDS filed 10 March 2021) has been withdrawn.  

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, 11, 18, 24, 26-27, 38, 55-56, 61 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Steemers et al. (US 9,074,251 B2; published 7 July 2015, effectively filed at least as of 5 April 2011) in light of Chen et al. (WO 2017/015075 A1; published 26 January 2017, effectively filed 17 July 2015 with respect to Figures 2a and 2b as well as their related teachings based on provisional application 62/193,733; cited in IDS filed 10 March 2021) and Willson et al. (US 20040152076 A1; published August 5, 2004).
This rejection has not been previously presented and is necessitated by amendment.  
As an initial matter, it is noted that Steemers et al. and Chen et al. are both directed to transposons and their use as a common field of endeavor, while both Steemers et al. and Willson et al. relate to use of poly-histidine (polypeptides) and immobilized metal ion affinity chromatography (IMAC) as a commonality.  
Additionally, it is noted that Claim 1 does not require embodiments to have a first, second and third “artificial nucleic acid[s] comprising a first end comprising a double-stranded transposon binding site (TBS)” that are different from each other, nor to have different transposases bound to each “first end”.  Stated differently, embodiments of Claim 1 include those with the same “artificial nucleic acid” (ANA) for each of the first, second, and third ANAs where each of those same ANAs have the same TBS at each “first end” bound to the same transposase.  Those same TBSs can be in the additional ANAs of Claim 11, 18 and 64, where dimerization/oligomerization of the TBS bound transposases form “synaptic complexes” to result in concatemers formed by links (i.e. “tethered”) thru the transposases (in the “synaptic complexes”).
Additionally, it is noted that Claim 1’s requirement that “the first, second, and third artificial nucleic acids are linked to the soluble multivalent core via the three linkage sites” encompasses both direct (e.g. through covalent and/or non-covalent bonds) and indirect ‘linking’ (e.g. through intervening molecular entities).  
Steemers et al. teach a plurality of transposons comprising a linear linker with first and second ends, with a double-stranded transposase recognition site (TRS) at each end as well as barcode sequences internal to the first and second ends (see e.g. Fig. 1A, top, as well as col. 1, lines 58-61, and col. 13, lines 26-28).  Steemers et al. teach the TRSs of their transposons as bound to transposases such as Tn5, MuA, Tn552, Tn7 and Tn3 (see col. 13, line 42, to col. 14, line 19), where half of a Steemers et al. transposon, with a first end, corresponds to each of a “first”, “second” and “third” ANA of instant Claim 1.
Steemers et al. further teach their linear linker as optionally comprising a “peptide, polypeptide, or protein” (see col. 15, lines 10-13).  They further teach that “a linker can comprise an affinity tag” for separation of target nucleic acids (see col. 17, lines 15-18) and that the tag may be part of a “multiple-component affinity tag complex” (see col. 17, lines 24-25) such as “poly-His tags (e.g., penta-His and hexa-His) and their binding partners including corresponding immobilized metal ion affinity chromatography (IMAC) materials” (see col. 17, lines 41-44).  
Based on the above, the linker in each transposon of Steemers et al. ‘links’ two halves, each with a transposase bound TRS, and may comprise a poly-His tag for binding to corresponding IMAC materials.  The corresponding IMAC materials would be understood by the artisan having ordinary skill as having sites for binding poly-His tags.  Additionally, a poly-His tag and its corresponding IMAC material is an “affinity binding pair” that is linked non-covalently, as presented in instant Claims 6-7 (see pg 4, line 29 of the instant specification:  “[t]he term ‘affinity binding pair’ refers to a pair of moieties that bind and form a complex”).  
Steemers et al. do not expressly teach an IMAC material that is “a water soluble multivalent core” as presented in Claim 1.  
Steemers et al. do teach that “[i]n some embodiments, conditions for insertion of transposon sequences are sufficient to reduce the likelihood of forming concatameric complexes comprising a transposase associated with more than one transposon sequence” (see col. 22, lines 1-4), which would be understood by the skilled artisan as indicating that other embodiments of the teachings of Steemers et al. include concatemers of their transposons via dimerization/oligomerization of the TRS bound transposases (i.e. the transposons with TRS bound transposases of Steemers et al. form dimers and/or oligomers of transposons, which are concatemers of the transposons, through dimerization/oligomerization between the TRS bound transposases.  Thus embodiments of a plurality of Steemers et al. transposons include those with a poly-His tag for binding to IMAC materials, and include concatemers of a first copy of a transposon (with half that is a “first” ANA of Claim 1) linked to a second copy of the transposon via dimerization/oligomerization of the TRS bound transposases in the two copies.  These teachings correspond to the “transposases bound to the TBSs” and “transposases oligomerize to form synaptic complexes” in instant Claim 18.  
The above described concatemerization of a plurality of transposons is further evidenced by Chen et al., who teach dimerization of transposases bound to their recognition sequences (see Fig. 2a) prior to binding to a target genomic DNA (see Fig. 2b).  The transposase recognition sequences as part of hairpins (in Figs. 2a and 2b) correspond to the teachings of Steemers et al. at col. 13, lines 26-28 (a “transposase recognition site can include two complementary nucleic acid sequences, e.g., [ ] a hairpin nucleic acid”).  Moreover, Chen et al. teach the use of Tn3, Tn5, and Tn7 (see e.g. pg 15, second full ¶ of provisional application 62/193,733) and other transposases in common with Steemers et al. and the instant application. 
Regarding Claims 2-3, a poly-His tag of Steemers et al. contains peptide bonds (of a peptide or polypeptide), which is a covalent bond resulting from a conjugation reaction” in Claim 2, and “amide” bond formation in Claim 3.  
Regarding Claims 11, 18 and 64, Steemers et al. teach “a plurality of transposon sequences are integrated into the target DNA in a transposition reaction.  Each transposon sequence includes a barcode which comprises a first barcode sequence and a second barcode sequence. The first barcode sequence is the reverse complement of the second barcode sequence. There are more than 1018 different barcodes in the plurality of transposon sequences” (see Example 4, col. 31, lines 60-66), which corresponds to four artificial nucleic acids in Claim 11 and the “plurality” in Claims 18 and 64.  
Regarding Claim 38, and as described above, Steemers et al. teach a barcode sequence, which is “an identifiable sequence tag (IST) of Claim 38. 
Regarding Claims 55, 56 and 61, which are directed to a “kit” and a “mixture” comprising an MTR of instant Claim 1, Steemers et al. teach their claim 1 (see col. 35-36), directed to 
“[a] method of sequencing a target nucleic acid, comprising:
(a) contacting a target nucleic acid with a plurality of transposons under conditions such that a plurality of the transposons are inserted into the target nucleic acid,
wherein the transposons that are inserted into the target nucleic acid each comprise a first transposase recognition site, a second transposase recognition site, and a barcode pair,
wherein the barcode pair comprises a first barcode sequence, a second barcode sequence and a linker comprising a fragmentation site disposed between the first and second barcode sequences, wherein the first barcode sequence comprises a first strand and a second strand that is not complementary to the first strand of the first barcode sequence,
wherein the barcode pair is disposed between the first and second transposase recognition sites;
(b) fragmenting the target nucleic acid at the fragmentation sites thereby preparing a library of template nucleic acid fragments;
(c) obtaining sequence reads from the nucleic acid fragments; and
(d) assembling a representation of at least a portion of the target nucleic acid from the sequence reads, wherein the assembling comprises determining the order of the sequence reads from the identities of the first barcode sequence and the second barcode sequence of each barcode pair”, 

where at least the step of “(a) contacting” necessarily includes their plurality of transposons in contact with “one or more additional reagents”, such as “a buffered solution” as recited in Claims 55 and 56.  That step necessarily includes a mixture of their plurality of transposons with other physical elements, such as a “target nucleic acid”, as recited in Claim 61.  
As noted above, Steemers et al. do not expressly teach “a water soluble multivalent core” as presented in Claim 1.  Thus they also do not expressly teach “a polymer” of dependent Claims 24 and 26-27.  They do teach, however, that their “invention is susceptible to modifications in the methods and materials, as well as alterations in the fabrication methods and equipment. Such modifications will become apparent to those skilled in the art from a consideration of [their] disclosure or practice of the[ir] invention” (see col. 33, line 22, to col. 34, line 5).  
Willson et al. teach that 
“Immobilized Metal Affinity Chromatography (IMAC) was introduced by Porath et al. (1, 2) as a means of purifying proteins based on the affinity of their surface-exposed amino acids (especially histidines) for chelated metal ions. The method has found widespread application in the purification of recombinant histidine-tagged and pharmaceutical proteins, most commonly using Cu(II) and Ni(II) ions chelated by iminodiacetic acid (IDA) and nitrilotriacetic acid (NTA) functionalities. Metal chelate ligands are best known as affinity agents in chromatography but have also been immobilized on foams (3), membranes (4), biosensor chips (5), and in electrophoresis gels (6); they have also been used as affinity precipitation agents (7)” (see pg 1, ¶0007).  

They further teach that the “invention also relates to IMAC ligand or matrices deposited on capillary walls or in solution (e.g., IMAC ligands or matrices bonded to, associated with or deposited on PEG or dendrimer). See pg 3, ¶0029, and pg 10, ¶0101.  The dendrimer and PEG polymer correspond to instant Claims 24 and 26-27.  The chelated metal ions bound by a histidine tag correspond to a “linkage site” in instant Claim 1.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the materials and methods of Steemers et al. to use IMAC ligands bonded to, associated with or deposited on the water soluble PEG or dendrimer polymers (as taught by Willson et al.) as an IMAC material of Steemers et al. with the reasonable expectation of successfully forming affinity tag complexes with the poly-His tagged transposons of Steemers et al. to aid in their separation, isolation or purification without surprising or unexpected results.  
Additional rationales for the modifications are provided by the ordinary artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; as simple substitution of one known element for another to obtain predictable results; and as simple use of recognized equivalents for the same purpose as each other.  

Response to Applicant Arguments  
Applicant’s arguments traversing the previous anticipation in the 3/10 Reply (see page 7-9) have been fully considered to the extent they are applicable to the above provisional rejection.  The arguments are not persuasive. 
After reviewing the rejection, Applicant first argues against the basis of the anticipation rejection with emphasis on limitations of the amended claims as not disclosed by Steemers et al. (see pg 8).  This is not persuasive because the above rejection is based upon a combination of teachings that render the amended claims obvious.  
Applicant also argues that the teachings of Chen et al. “do not disclose a multivalent transposase reagent” of the amended claims (see pg 8, last ¶).  This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  And in the instant case, the teachings of Chen et al. are applied in combination with those of Steemers et al. and Willson et al. to render the claims obvious.  
In light of the foregoing, the arguments are not persuasive. 

Double Patenting -Withdrawn and New
In light of claim amendments, the previous provisional rejection of Claims 1-3, 6-7, 11, 18, 24 and 26-27 as being unpatentable over claims  1, 5, 12, 23-24, 28, 33, 37 and 41 of copending Application No. 16/069,603 (reference application) has been withdrawn. 
In light of claim amendments, the previous provisional rejection of Claim 38 as being unpatentable over claim 15 of copending Application No. 16/069,603 (reference application) has been withdrawn. 
In light of claim amendments, the previous provisional rejection of Claims 55-56 as being unpatentable over claim 121 of copending Application No. 16/069,603 (reference application) has been withdrawn. 
In light of claim amendments, the previous provisional rejection of Claim 61 as being unpatentable over claim 1 of copending Application No. 16/069,603 (reference application) in view of Steemers et al. (as cited above) has been withdrawn. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-7, 11, 18, 24, 26-27, 38, 55-56, 61 and 64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/069,603 (reference application) in view of Steemers et al., Chen et al. and Willson et al. (all three as cited above) as applied to Claims 1-3, 6-7, 11, 18, 24, 26-27, 38, 55-56, 61 and 64.  
This rejection has not been previously presented and is necessitated by amendment.  
Copending claim 1 of the reference application encompasses tethered synaptic complexes (TSCs) that are illustrated by Figure 1 of the copending application (and described on page 13, line 24, to page 14, line 37 of the specification therein), which is reproduced below:

    PNG
    media_image1.png
    385
    378
    media_image1.png
    Greyscale
.
As illustrated above, feature 104 is “a linking segment disposed between the first TBS [108] and the second TBS [110]”, which corresponds to “a linker” of Steemers et al. as described above.  Also illustrated above is the presence of that “linking segment” in the transposon to the left, and the transposon to the right, of the central transposon 102.  
And while each of a first, second, and third “artificial nucleic acid” in instant Claim 1 encompasses a TSC of copending claim 1, that copending claim does not disclose the TSC as being linked to “a water soluble multivalent core” of instant Claims 1-3, 6-7, 11, 18, 24, 26-27, 38, 55-56, 61 and 64.  The copending application does disclose, however, that “a linking segment” (i.e. feature 104 above) may be a “peptide, or polypeptide” (see pg 9, lines 10-14, of the copending specification).  
The teachings of Steemers et al., Chen et al. and Willson et al. have been described above.  The teachings of Steemers et al. regarding their “linker” (which is analogous to the “linking segment” of the copending application), their poly-His affinity tag as part of that linker, and an affinity tag complexes comprising that tag and IMAC materials, as well as the teachings of Willson et al., are re-emphasized.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the TSCs of copending claim 1 to comprise a poly-His tag in the linker of each transposon in a TSC (as taught by Steemers et al.) and form affinity tag complexes of those poly-His containing TSCs with IMAC ligands bonded to, associated with or deposited on PEG or dendrimer polymers (as taught by Willson et al., and as an IMAC material of Steemers et al.) with the reasonable expectation of successfully forming affinity tag complexes with the TSCs of copending claim 1 that can be separated, isolated or purified without surprising or unexpected results.  
Additional rationales for the modifications are provided by the ordinary artisan’s recognition of the change as simple combining of known elements according to known methods to yield predictable results; as simple substitution of one known element for another to obtain predictable results; and as simple use of recognized equivalents for the same purpose as each other.  
Response to Applicant Arguments  
Applicant’s arguments on page 9 of the 3/10 Reply have been fully considered to the extent they are applicable to the above provisional rejection.  The arguments are not persuasive. 
Applicant argues that the instant claims have been amended to require (A) “more than two linkage sites” in the “water soluble multimeric core”, and (B) the first, second, and third artificial nucleic acids as “linked to the water soluble multivalent core via three linkage sites”, which are not met by the claims of the copending application.  This argument is not persuasive because the provisional rejection is based upon a combination of teachings, which include the IMAC materials taught by Steemers et al. and Willson et al. that meet the “more than two linkage sites” limitation and the “linked [ ] via three linkage sites” limitation because each poly-His tag binds its own chelated ions bonded to, associated with or deposited on PEG or dendrimer polymers (of Willson et al.).  

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635